CARLTON, J.,
dissenting:
¶ 18. I respectfully dissent from the majority’s opinion. A review of the record in this case reflects that Davis was adequately advised of the charges against him. At trial Davis’s defense to the charge for illegal possession of beer was that the beer belonged not to him but to the passenger in his truck. The circuit court judge instructed the jury that they had to find beyond a reasonable doubt that the offense occurred in Covington County. In this case, Davis raised no objection to the sufficiency of the charge before or during the trial, and he also failed to object to a lack of notice prior to or during his trial. See Tran v. State, 962 So.2d 1237, 1241 (¶ 16) (Miss.2007) (discussing the sufficiency of an indictment and notice to a defendant of the charges against him). Also, the State tried Davis for the offenses originally charged, and this case involved no amendment of the indictment as in Wortham v. State, 219 So.2d 923, 924 (Miss.1969). I *970would therefore affirm Davis’s conviction and sentence.